       Case 3:14-cr-00306-WHA Document 904 Filed 11/14/19 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                         NOV 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.       19-15018

                Plaintiff-Appellee,              D.C. Nos.   3:17-cv-03796-WHA
                                                             3:14-cr-00306-WHA-1
 v.                                              Northern District of California,
                                                 San Francisco
LUKE D. BRUGNARA,
                                                 ORDER
                Defendant-Appellant.

Before: IKUTA and OWENS, Circuit Judges.

      Appellant’s motions at Docket Entry Nos. 21-26 are granted in part.

Appellee is ordered to ensure delivery of the answering brief to appellant within 10

days after the date of this order subject to any applicable Bureau of Prisons policies

regarding legal mail.

      To the extent that Docket Entry Nos. 21-26 contain arguments challenging

the actions of the Bureau of Prisons in connection with disciplinary proceedings

and calculation of good time credit, these arguments are referred to the panel

assigned to decide the merits of this appeal for whatever consideration the panel

deems appropriate.

      All other requested relief is denied without prejudice to appellant filing a

motion for an extension of time to file his reply brief.




sz/MOATT
